October 23, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           AMELIA V. KELLY, Appellant

NO. 14-12-00687-CV                         V.

         MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellees
                  ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on June 22, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Amelia V. Kelly.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.